Title: To Benjamin Franklin from Madame Brillon, 17 [September] 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce jeudi 17 [September, 1778] a annét
Comme je venois de vous écrire mon chér papa pour le thé de mércredi, comme je pensois bien fort a vous, comme je disois, óh surement si ce bon papa le peut, il reviendra nous voir; je reçois une léttre du voisin qui m’annonce que vous viendrés tous le samedi 26, que le jour est pris, que vous viendrés disnér, et ne retournerés que le lundi 28 aprés disnér; qu’en attendant vous m’aimés toujours et que vous m’écrirés; vous exprimér le plaisir que m’a fait la léttre du voisin seroit bien difficile, si vous ne sçaviés déja a qu’él point je vous suis attachée; vous voir, vous voir chés moi mon chér papa, est un des plus grand bonheurs dont j’aye jamais joui, et que je puisse imaginér; mon áme faitte pour aimér bien fortement, pour sentir tout le prix du retour de la vostre, s’est si bien accoutumée a vous voir souvent, que vous lui manqués absolument, qu’elle vous chérche, vous appélle … les mercredis et les samedis surtout sont d’une longueur a passér! L’éspérance au moins vá me soutenir; samedi je dirai, encore un mércredi, mércredi je dirai, samedi ce bon papa viendra; ce samedi la je dirai je suis heureuse; en attendant je penserai tous les jours, que le jour que je viens de passér, m’approche de celui ou nous nous revérons; et tous les jours je vous aimerai jusqu’a la fin de ma vie, et je croirai que quelquefois vous distes, madame Brillon est une amie de plus pour moi; j’ai l’honneur d’estre mon chér papa Votre trés humble et trés obeissante servant
D’hardancourt Brillon
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
